Citation Nr: 1542626	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia. 


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office(RO) in Columbia, South Carolina. 

In March 2010, the Veteran testified at a Board hearing before a Veterans Law Judge and a transcript of the hearing is of record.  The Judge who originally held the hearing has since retired from the Board.  In August 2015, the Board asked the Veteran if he desired to have another hearing before another Veterans Law Judge; however, in a September 2015 statement, he declined further hearing.  Additionally, in March 2012, the Veteran and his mother testified at hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

In September 2010, the Board reopened the claim, which had previously been denied in a January 1994 decision, and remanded the case for further development.  Subsequently, the Agency of Original Jurisdiction (AOJ) continued the denial of the claim and the Board again remanded the case for further development in October 2013.  The case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's C-5 quadriplegia is the result of a motor vehicle accident during his military service.

2.  The preponderance of the evidence does not support a finding of willful misconduct to include intoxication. 


CONCLUSION OF LAW

The criteria for service connection for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

However, service connection can only be established when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).   

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3) .

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d) .

The VA Adjudication Procedure Manual, M21-1, provides further guidance with regard to willful misconduct determinations and alcohol consumption. A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication. Determinations of willful misconduct in such instances depend on the facts found. Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question. See M21-1, III.v.1.D.2.a.&b.

In determining willful misconduct, the M21-1 also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council  (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004. Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adopted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1, III.v.1.D.2.c.

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception to line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence. 38 U.S.C.A. § 105(a) ; Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  See also Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005) (holding that "preponderance of the evidence is the proper evidentiary standard to rebut a § 105(a) presumption and determine that a peacetime disability was the result of willful misconduct").
Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the medical evidence of record indicates that the Veteran has C-5 quadriplegia.  Thus, the Board finds that the first element of service connection, a current disability, has been met with respect to the claim for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia. 

Next, the Board finds that the Veteran had an in-service injury when he was involved in a motor vehicle accident in November 1989.  Moreover, it is uncontroverted that the Veteran's motor vehicle accident caused his C-5 quadriplegia. 

Entitlement to service connection in this case turns on the determination of the proximate cause of the Veteran's motor vehicle accident in service.  It is undisputed that there were no other motorists involved in the accident.  The Veteran contends that the proximate cause of the accident was black ice.  In January 1994, the AOJ issued an administrative decision finding willful misconduct as the proximate cause of the Veteran's accident and denied the claim.  As discussed above, the Veteran's claim was later reopened by the Board.  Following remands by the Board, the AOJ continued to deny the claim on the basis of the Veteran's alleged misconduct.   

Review of the record reflects that in November 1989, the Veteran hosted a birthday party at his house for his wife, approximately 9 miles away from the installation where he was stationed in Germany.  The party began around lunchtime and the accident occurred shortly after nine that evening.  The Veteran contends that he was eating throughout the day and that, although he drank a few beers in the early and mid-afternoon, he had stopped drinking by 5:00p.m.  Witness reports indicate that there were several couples present, with toddler-age children, as well as single service members whom the Veteran brought to the party from the installation.  The Veteran reports that the party was family-friendly.

The Veteran and his ex-wife report that the Veteran mixed fruity alcoholic drinks for his wife and her friends, but that he did not drink them, other than to taste and test the consistency of the drink.  The Veteran offered sworn testimony that he was not drinking to enjoy the effects of intoxication at the party.  He reported that to the contrary, he wanted to keep his wits about him as he was the host of the party and there were small children there.  He and his ex-wife reported that at some point, a fellow service-member, P.H., who was the passenger on the night of the accident, became noticeably intoxicated.  P.H. reportedly grabbed the Veteran's wife's car keys and threatened to drive off in her car.  The Veteran reported that, in an effort to get P.H. away from the family-friendly party, and prevent P.H. from driving, the Veteran took the keys and took P.H. to run an errand.  See Board transcript page 10.  The Veteran reported that he intended to take his wife to a disco later that evening and needed to convert some of his dollars to Deutschmarks.  He reported that he and P.H. were on their way to a payphone to inquire about changing the money and then began the drive to the NCO (noncommissioned officers) club at the installation to exchange the money when the motor vehicle accident occurred.  See DRO hearing page 9; Board transcript page 9.  The Veteran contends that he was traveling at a rate of speed that was close to the speed limit.  He reported that he hit black ice and lost control of the car.  See Board transcript page 11.

The December 1989 service investigator's statement indicates that the Veteran's car lost control, hit the guardrail, and flipped at least three times.  Investigation sketches of the accident show the car hitting the guardrail on the right side of the road, at a point where the road made a sharp left turn.  Then, the car traversed to the left side of the road and flipped three times.  The investigators determined that seat belts were used. 

The service department accident report which was dated in December 1989, indicates that the Veteran was traveling at an excessive speed for the conditions and that he was driving drunk.  A notation was made that a blood alcohol test was conducted by German authorities on the scene with a result of 1.59 percent.  The investigator also noted German police report findings that the weather was clear, the road was dry, and there were no obstructions.   

There is no indication of the speed with which the Veteran was traveling or how the German or military police determined that it was "excessive."  Significantly , there is no copy of any underlying laboratory report to support the finding of 1.59 percent blood alcohol level.  There is no interpretation of the percentage recorded.  There is also no indication of the units used to reach the measurement in question or that the service department investigator ever saw the laboratory report in question.  The Veteran's attorney argues that the lack of interpretation of the percentage recorded is significant, given forensic science articles which indicate that a coma state, complete unconsciousness, and possible death is characteristic of a blood alcohol level of .35-.50 percent.  See "Fundamentals of Forensic Science" article.  Here, the notation on the report indicates that the Veteran may have had a blood alcohol level of three times that amount, yet other evidence of record indicates that he was able to converse with a neighbor who did not notice any problems with the Veteran's speech or physical condition, just minutes before getting into the car.  Given this inconsistency, the Veteran's attorney contends that that there may be a typographical error with the recording of the percentage and that the notation may not be relied upon as conclusive evidence of intoxication.  

As the accident occurred in Germany and not on the United States military installation, the German police were the initial authorities at the scene.  Additionally, the Veteran was taken to a German hospital immediately following the accident.  VA sought a copy of the German police report as well as the German hospital records, in accordance with the September 2010 Remand.  Unfortunately, the records were not available.  The German police department, and the German hospital, responded to VA's request indicating that they did not have records dating back that far.  See June 2011 responses from the German police department, and the German hospital where the Veteran was treated in November 1989.  The Veteran was notified of the negative responses in June 2011.

Lay evidence regarding eye witness observations of the Veteran's alcohol consumption, or lack thereof, and any impressions regarding his state of being prior to the accident, has also been associated with the file.  As an initial matter, the Board notes that the lay witnesses are not competent to report the precise blood alcohol level that the Veteran may have had at the time of the accident; however, the Board finds them competent to report observations that came to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence associated with the military investigator's report includes reports from partygoers as well as the passenger, P.H., which indicate that the Veteran was seen drinking two pina coladas as well as "some beer" during the party.  The statements also indicate that one or more of the witnesses has seen the Veteran drive fast on other occasions.  P.H., issued a statement indicating that the Veteran was driving fast on the night of the accident and that he asked the Veteran to slow down prior to the accident.  Another statement indicates that the Veteran discussed going to a club later in the night and told the friend that his wife was going to drive. 

Additional lay evidence includes the Veteran's mother's journal notes from December 1989 and January 1990 regarding her investigation of the accident, including statements made to her by partygoers, including the wife of P.H., which are favorable to the Veteran.  The record also contains eye witness accounts from the Veteran's then-wife, as well as a neighbor, H.D., who was not in attendance at the party but who spoke to the Veteran just minutes before the accident occurred.  There are also hearing transcripts from testimony before the Decision Review Officer as well as the Board, containing the Veteran's testimony.      

P.H.'s wife told the Veteran's mother that her husband had been taking medication on the day of the accident and that based on her prior observations of P.H. while drinking, she believed P.H.'s intoxication was enhanced on the day of the accident.  

Another friend who was in attendance at the party, T.M., became worried about the Veteran and P.H. when they did not return from running the errand.  She submitted a statement noting that she was concerned at that time because she knew the roads were icy.  P.H.'s wife also reported that she observed black ice on the road when she and the Veteran's wife went looking for them after they did not return from their errand.  The Veteran's ex-wife also reported observing black ice on the road. 

Additionally, another eye witness who attended the party, G.M., reported that the Veteran did not seem to be intoxicated at the party.  T.M. reported that she was at the party and that she did not think anyone was drinking to excess.  J.N. attended the party and reported that the Veteran drove him to the party at approximately 4p.m.  J.N. reported that he later left the party and came back from approximately 5:30p.m. until after 7p.m. and that he did not see the Veteran consume any alcohol during those periods.  P.H.'s wife also noted that the Veteran did not appear to be intoxicated. 
 
The record also contains an eye witness account from a neighbor, H.D., who was also a superior noncommissioned officer and was not at the party.  H.D. saw and spoke with the Veteran just a few minutes before the Veteran got into his car and reported that the Veteran's speech was clear and that there did not appear to be any problems with the Veteran's voice or physical condition.  

Following the October 2013 Remand for evidence regarding the weather conditions on the night of the accident, the Veteran's attorney obtained evidence from the Air Force Weather Service and an affidavit from a meteorologist, indicating that conditions were ripe for black ice on the evening in question.  The meteorologist, D.G., interpreted the Air Force Weather Service reports and determined that the weather conditions present would have supported black ice conditions on the roads on the evening in question.  D.G. explained that the determination was made taking into account the record of scattered snow cover and a glaze of ice in the morning, the possibility of melting during the middle of the day, the cold temperatures in the evening, and the day's humidity. 

After reviewing the record, the Board finds that the preponderance of the evidence does not support a finding that the proximate cause of the motor vehicle accident was willful misconduct.  As set forth above, there is a legal presumption that an injury incurred during active service was incurred in the line of duty, unless the injury was a result of the person's own willful misconduct.  In other words, a finding of "willful misconduct" negates the "line of duty" presumption.  Further, the issue of whether there was willful misconduct is only determinative if it is the proximate cause of the injury.  The threshold question before the Board, therefore, is whether there was any willful misconduct on the part of the Veteran that was the proximate cause of the accident which resulted in his injuries.

As an initial matter, the Board finds the meteorologist's report to be both competent and credible with respect to the determination that conditions were ripe for black ice.  Moreover, the determination lends credibility to the eyewitness reports which noted black ice on the road.  Thus, even resolving doubt and accepting the Veteran's contention that he hit black ice prior to having the accident, the question remains whether the Veteran engaged in any willful misconduct that would have affected his reaction to the black ice. 

The military police report reflects that a blood alcohol test performed at the scene by German authorities, revealed a 1.59 percentage; however, such percentage is not supported by a laboratory report and appears to be incongruent with other scientific evidence of record.  Given the forensic science article noted above, the Board finds that the notation of 1.59 percent, which is nearly three times the amount that typically results in coma and possible death, is not reliable, particularly in light of eye witness statement from a disinterested party, who reported no problems with the Veteran's speech or physical condition just minutes prior to the accident.  In this regard, it appears that there may either be a typographical error, or that the 1.59 percent represents something other than the ratio typically used in the United States, or by VA, in order to determine blood alcohol level.  

The Board also finds it significant that in the February 1991 Physical Evaluation Board (PEB) determination, the PEB found that there was sufficient evidence to recommend that the Veteran's line of duty (LOD) determination be reviewed for possible modification by the Total Army Personnel Command and noted that there may be a discrepancy in the LOD determination.  The PEB cited "UP of para 40-8f(6) page 71 of AR 600-8-1" in reaching this conclusion.  A review of the file includes the Veteran's service attorney's brief in support of an appeal of the LOD determination.  The attorney cited the same Army Regulation section and noted that the Veteran was not provided an opportunity to rebut the investigative officer's findings when the initial LOD determination was made.  Because the Veteran was not permitted the opportunity to rebut the findings, and given the favorable evidence of record in this regard, the Board finds it credible that the LOD determination was based on incomplete facts.  For all of the foregoing reasons, without the underlying laboratory report, the Board finds the blood alcohol percentage to be inconclusive and unreliable. 

The Board has also considered whether the remaining evidence of record amounts to a conclusive finding of intoxication and finds that it does not.  The law is clear that, if intoxication results proximately and immediately in disability or death, the disability or death will be considered to be the result of the person's own willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41   (1994).

In this case, the Board finds that the question of the Veteran's intoxication at the time of the accident is inconclusive.  There is no reliable scientific evidence which objectively measures the Veteran's blood alcohol level at or near the time of the accident, in terms that are relevant to VA regulation.  The lay evidence regarding competent and credible observations of the Veteran's behavior at the time does not point to obvious intoxication.  For example, there are no eye witness statements that the Veteran was belligerent, unable to control his body, or had slurred speech.  To the contrary, the Veteran has offered competent and credible sworn testimony regarding his role in the making of the mixed drinks, and admits that, while he may have been observed making the drinks and tasting them, he did not drink a mixed drink.  His ex-wife has offered a competent and credible statement that the Veteran mixed the drinks for her and her friends during her birthday party and that her husband thought daiquiris were "girly" and would not drink them.   

The Board finds the lay statements to be credible particularly in light of corroborating evidence from the Air Force Weather Service and the affidavit from a meteorologist, indicating that conditions were ripe for black ice on the evening in which the car accident occurred.  

Additionally, the statements are credible in light of the fact that the Veteran was not punished by the service department, even though the accident was found to be not in the line of duty and due to his misconduct.  The Veteran remained in service for over a year after the accident, and he was promoted after the accident.  This is in stark contrast to the Veteran's credible descriptions of consequences faced by other service members who received traffic citations for drunk driving.  The Veteran reported that every week, his unit had reminder briefings regarding driving on the German roads.  He also reported that approximately one week prior to his accident, one member in his unit was cited for driving under the influence by the German police.  The Veteran reported that his unit commander made an example of the service member and demoted him.  See Board transcript page 14.

As there is no conclusive evidence of drunk driving or travel at an excessive speed for the conditions, the Board finds that the service department line of duty determination is based upon inconclusive facts.  Further, the Board finds that the majority of the lay statements support a finding that the Veteran was acting responsibly on the day of the party.  The Board finds those statements to be credible.  The Board acknowledges that there is at least one statement that is not favorable but finds that it is not credible in light of the statement from the Veteran's neighbor who spoke with him minutes prior to the accident and noticed that the Veteran's speech was clear and that there was no problem with his physical condition.  The Board places a high probative value on the eyewitness statement of H.D. who was not in attendance at the party but spoke to the Veteran outside, just prior to the Veteran getting into his car and ultimately being involved in the motor vehicle accident. 

Moreover, the Board finds credible the Veteran's sworn testimony that he was not intending to drink to excess during the party and that he was conscientious about limiting his alcohol intake as it was a family-friendly party and he wanted to keep his wits about him.  Further, the Board finds it credible that he left the party with P.H. in an effort to remove the possibility of any belligerent behavior from the scene.  As such, the Board finds that the there is no indication that the Veteran acted with deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of consequences.  As discussed above, an adverse determination regarding willful misconduct requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  Here, the question of whether the Veteran was intoxicated is inconclusive.  Thus, there is no preponderance of willful misconduct in this case.  

As there is no willful misconduct and the Veteran has been shown to have a current disability that is due to an in-service event, service connection for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.





ORDER

Service connection for residuals sustained in a motor vehicle accident, to include C-5 quadriplegia, is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


